                   Case 18-50486-MFW            Doc 36       Filed 11/05/18         Page 1 of 33



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
                                                                :   Chapter 11
In re:                                                          :
                                                                :   Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al.,1                    :
                                                                :   (Jointly Administered)
                  Debtors.                                      :
                                                                :
                                                                :
-------------------------------------------------------------- x
AI INTERNATIONAL HOLDINGS (BVI) LTD., :                             Adversary Case No. 18-50486 (MFW)
                                                                :
                                    Plaintiff,                  :
                  vs.                                           :
                                                                :
MUFG UNION BANK, N.A.; as administrative                        :
and collateral agent and UNION BANCAL                           :
EQUITIES, Inc.,                                                 :
                                                                :
                                    Defendants.                 :
                                                                :
--------------------------------------------------------------- x

               AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED
                FOR HEARING ON NOVEMBER 6, 2018 AT 2:00 P.M. (ET)3

I.        CONTINUED / RESOLVED MATTERS:

          1.       Debtors’ Motion for Entry of Orders (I)(A) Approving Bidding Procedures for
                   Sale of Substantially All of the Debtors’ Assets, (B) Approving Stalking Horse
                   Bid Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of
                   Substantially All of the Debtors’ Assets, (D) Approving Form and Manner of
1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of Debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers are
not provided herein. A complete list of this information may be obtained on the website of the Debtors’ noticing
and claims agent at http://dm.epiq11.com/twc.
2
    Amended items appear in bold.
3
  The hearing will be held before The Honorable Mary F. Walrath at the United States Bankruptcy Court for the
District of Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801. Any person
who wishes to appear telephonically at the November 6, 2018 hearing must contact COURTCALL, LLC at 866-
582-6878 prior to noon (ET) on Monday, November 5, 2018 to register his/her telephonic appearance in
accordance with the Instructions for Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.


RLF1 20249194v.1
                   Case 18-50486-MFW       Doc 36      Filed 11/05/18   Page 2 of 33



                   Notices of Sale, Auction and Sale Hearing, (E) Approving Assumption and
                   Assignment Procedures and (F) Granting Related Relief and (II)(A) Approving
                   Sale of Substantially All of the Debtors’ Assets Free and Clear of All Liens,
                   Claims, Interests and Encumbrances, (B) Approving Assumption and Assignment
                   of Executory Contracts and Unexpired Leases and (C) Granting Related Relief
                   [Docket No. 8 - filed March 20, 2018]

                   Cure Objections, Assumption and Assignment Objections, and Other Related
                         Objections / Response Deadline:

                          Notice at Docket No. 216: April 30, 2018 at 4:00 p.m. (ET); extended
                          until May 3, 2018 at 4:00 p.m. (ET) for Nu Image, Inc., Sony,
                          Bunim/Murray Productions, Universal Music Enterprises, a division of
                          UMG Recordings, Inc., Universal Music Corp., Songs of Universal, Inc.,
                          Universal Tunes, a division of Songs of Universal Inc., Capitol Christian
                          Music Group, and CMG Publishing, Interscope Records, a division of
                          UMG Recordings, Inc., and any other Universal Music entity, Angry
                          Blonde Productions, Inc., Shady Records, Inc., Shroom Shady Music,
                          LLC, and Marshall B. Mathers (entities as part of a transaction with
                          Interscope Records, a Universal entity)

                          Notice at Docket No. 282: May 3, 2018 at 4:00 p.m. (ET); extended until
                          May 7, 2018 at 4:00 p.m. (ET) for A&E Television Networks, LLC (and
                          its related entities, including Lifetime Entertainment Services)

                          Notice at Docket No. 482: May 7, 2018 at 4:00 p.m. (ET); extended until
                          May 15, 2018 at 4:00 p.m. (ET) for Saving Santa The Movie, Ltd. and
                          until May 16, 2018 at 4:00 p.m. (ET) for Jeff Abbott

                   Cure Objections, Assumption and Assignment Objections, and Other Related
                         Objections Received: See Exhibit A attached hereto.

                   Related Documents:

                   i.     Notice of Second Supplemental Potential Assumption and Assignment of
                          Executory Contracts or Unexpired Leases and Cure Amounts [Docket No.
                          482 - filed April 27, 2018]

                   ii.    Order (I) Authorizing the Sale of All or Substantially All of the Debtors’
                          Assets Free and Clear of All Liens, Claims, Interests, Encumbrances and
                          Other Interests, (II) Authorizing the Assumption and Assignment of
                          Certain Executory Contracts and Unexpired Leases in Connection
                          Therewith, and (III) Granting Related Relief [Docket No. 846 - entered
                          May 9, 2018]

                   iii.   Notice of Filing of Final List of Potentially Assume Contracts and Leases
                          [Docket No. 860 - filed May 10, 2018]


                                                   2
RLF1 20249194v.1
                   Case 18-50486-MFW       Doc 36       Filed 11/05/18   Page 3 of 33



                   iv.    Order Approving Amendment to Asset Purchase Agreement Entered Into
                          By and Between the Debtors and Lantern Entertainment LLC [Docket No.
                          1220 - entered July 11, 2018]

                   Status: The status of the outstanding cure objections, assumption and assignment
                           objections, and other related objections received is noted on Exhibit A
                           attached hereto.

         2.        Motion to Seal the Objection of Wind River Productions, LLC, to the Debtors’
                   Notice of Potential Assumption and Assignment of Executory Contracts or
                   Unexpired Leases and Cure Amounts and Reservation of Rights with Respect to
                   the Debtors’ Sale Motion and File a Redacted Version of Such Objection [Docket
                   No. 598 - filed April 30, 2018]

                   Objection / Response Deadline:        May 8, 2018 at 11:30 a.m. (ET)

                   Objections / Responses Received:

                   A.     Informal comments received from the Office of the United States Trustee
                          for the District of Delaware (the “UST”)

                   Related Documents:

                   i.     Order Granting Motion of Wind River Productions, LLC, for Expedited
                          Hearing and Shortened Notice Regarding the Motion to Seal the Objection
                          of Wind River Productions, LLC, to the Debtors’ Notice of Potential
                          Assumption and Assignment of Executory Contracts or Unexpired Leases
                          and Cure Amounts and Reservation of Rights with Respect to the Debtors’
                          Sale Motion and File a Redacted Version of Such Objection [Docket No.
                          633 - entered April 30, 2018]

                   ii.    Notice of Hearing Regarding Motion to Seal the Objection of Wind River
                          Productions, LLC, to the Debtors’ Notice of Potential Assumption and
                          Assignment of Executory Contracts or Unexpired Leases and Cure
                          Amounts and Reservation of Rights with Respect to the Debtors’ Sale
                          Motion and File a Redacted Version of Such Objection [Docket No. 648 -
                          filed May 1, 2018]

                   Status: The hearing on this matter has been continued to December 17, 2018 at
                           10:30 a.m. (ET).

         3.        Debtors’ Statement Regarding Contracts to Be Transferred Pursuant to the Asset
                   Purchase Agreement with Lantern Entertainment LLC [Docket No. 1003 - filed
                   June 8, 2018] (the “Notice of Non-Executory Contracts”)

                   Objection / Response Deadline:          June 18, 2018 at 4:00 p.m. (ET); extended
                   for certain of the parties listed on Exhibit B attached hereto.


                                                    3
RLF1 20249194v.1
                   Case 18-50486-MFW       Doc 36       Filed 11/05/18    Page 4 of 33



                   Objections / Responses Received:      See Exhibit B attached hereto.

                   Related Documents: None at this time.

                   Status: The status of the outstanding objections received is noted on Exhibit B
                           attached hereto.

         4.        Motion of Sony Pictures Entertainment, Inc. and Certain of Its Affiliates to File
                   Under Seal the Appendix of Exhibits to the Updated and Supplemental Limited
                   Objection and Reservation of Rights by Sony Pictures Entertainment Inc. et al. to
                   Potential Assumption and Assignment of Executory Contracts or Unexpired
                   Leases and Cure Amounts [Docket No. 1014 - filed June 13, 2018]

                   Objection / Response Deadline: To be presented at the hearing.

                   Objections / Responses Received:      None at this time.

                   Related Documents:

                   i.     [SEALED] Updated and Supplemental Limited Objection and Reservation
                          of Rights by Sony Pictures Entertainment Inc. et al. to Potential
                          Assumption and Assignment of Executory Contracts or Unexpired Leases
                          and Cure Amounts [Docket No. 926 - filed May 24, 2018]

                   ii.    Amended Appendix of Exhibits in Support of Updated and Supplemental
                          Limited Objection and Reservation of Rights by Sony Pictures
                          Entertainment Inc. et al. to Potential Assumption and Assignment of
                          Executory Contracts or Unexpired Leases and Cure Amounts [Docket No.
                          1112 - filed June 27, 2018]

                   Status: The hearing on this matter has been continued to December 17, 2018 at
                           10:30 a.m. (ET).

         5.        Notice of Filing of List of Assumed Contracts Pursuant to Sale Order [Docket No.
                   1457 - filed September 5, 2018]

                   Objection / Response Deadline:        September 17, 2018 at 4:00 p.m. (ET)

                   Objections / Responses Received:      See Exhibit C attached hereto.

                   Related Documents:

                   i.     Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 846] [Docket No. 1512 – filed September 20,
                          2018]

                   Status: The status of the outstanding objections received is noted on Exhibit C
                           attached hereto.


                                                    4
RLF1 20249194v.1
                   Case 18-50486-MFW      Doc 36      Filed 11/05/18   Page 5 of 33



         6.        Motion of Counterparty Cross City Films Ltd. to Compel Assumption or
                   Rejection of Executory Contracts [Docket No. 1466 - filed September 7, 2018]

                   Objection / Response Deadline: September 21, 2018 at 4:00 p.m. (ET)

                   Objections / Responses Received:    None.

                   Related Documents:

                   i.     Declaration of Simon Gillis in Support of Motion of Counterparty Cross
                          City Films Ltd. to Compel Assumption or Rejection of Executory
                          Contracts [Docket No. 1468 - filed September 7, 2018]

                   ii.    Order Granting Motion to Set Hearing Date and Shorten Notice Period
                          with Respect to Motion of Counterparty Cross City Films Ltd. to Compel
                          Assumption or Rejection of Executory Contracts [Docket No. 1475 -
                          entered September 10, 2018]

                   iii.   Notice of Hearing Regarding Motion of Counterparty Cross City Films
                          Ltd. to Compel Assumption or Rejection of Executory Contracts [Docket
                          No. 1476 - filed September 10, 2018]

                   iv.    Certification of Counsel Regarding Order Approving Stipulation By and
                          Between Debtors, Cross City Films Limited, Lantern Entertainment LLC,
                          Bank of America, N.A. and Water Productions Limited for Rejection of
                          Executory Contracts [Docket No. 1614 - filed October 18, 2018]

                   v.     Order Approving Stipulation By and Between Debtors, Cross City Films
                          Limited, Lantern Entertainment LLC, Bank of America, N.A. and Water
                          Productions Limited for Rejection of Executory Contracts [Docket No.
                          1615 - entered October 18, 2018]

                   Status: On October 18, 2018, the Court entered an order regarding this matter.
                           Accordingly, a hearing on this matter is no longer necessary.

         7.        Debtors’ Second Motion to Extend the Deadline By Which the Debtors May
                   Remove Civil Actions [Docket No. 1603 - filed October 15, 2018]

                   Objection / Response Deadline: October 29, 2018 at 4:00 p.m. (ET)

                   Objections / Responses Received:    None.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Debtors’ Second Motion to Extend
                          the Deadline By Which the Debtors May Remove Civil Actions [Docket
                          No. 1634 - filed October 30, 2018]



                                                  5
RLF1 20249194v.1
                   Case 18-50486-MFW      Doc 36        Filed 11/05/18   Page 6 of 33



                   ii.    Second Order Extending the Deadline By Which the Debtors May
                          Remove Civil Actions [Docket No. 1638 - entered October 31, 2018]

                   Status: On October 31, 2018, the Court entered an order regarding this matter.
                           Accordingly, a hearing on this matter is no longer necessary.

II.      MATTER GOING FORWARD:

         8.        Motion of the Debtors and Lantern Entertainment, LLC Pursuant to Fed. R.
                   Bankr. P. 9019 for Approval of Stipulation Regarding the Assumption and
                   Assignment of Netflix Contracts [Docket No. 1350 - filed August 13, 2018]

                   Objection / Response Deadline:        August 29, 2018 at 4:00 p.m. (ET)

                   Objections / Responses Received:

                    A.    Informal letter response by Portfolio Funding Company LLC I

                    B.    [SEALED] Objection of Viacom International Inc. to Settlement
                          Agreement Among the Debtors, Lantern and Netflix [Docket No. 1415 -
                          filed August 29, 2018]

                    C.    [REDACTED] Objection of Viacom International Inc. to Settlement
                          Agreement Among the Debtors, Lantern and Netflix [Docket No. 1416 -
                          filed August 29, 2018]

                    D.    Objection of Portfolio Funding Company LLC I to the Motion of the
                          Debtors and Lantern Entertainment, LLC Pursuant to Fed. R. Bankr. P.
                          9019 for Approval of Stipulation Regarding the Assumption and
                          Assignment of Netflix Contracts [Docket No. 1419 - filed August 29,
                          2018]

                   Related Documents:

                   i.     Motion to File Under Seal Portions of Objection of Viacom International
                          Inc. to Settlement Agreement Among the Debtors, Lantern and Netflix
                          [Docket No. 1417 - filed August 29, 2018]

                   ii.    [REDACTED] Reply in Support of Motion of the Debtors and Lantern
                          Entertainment, LLC Pursuant to Fed. R. Bankr. P. 9019 for Approval of
                          Stipulation Regarding the Assumption and Assignment of Netflix
                          Contracts [Docket No. 1513 – filed September 20, 2018]

                   iii.   [SEALED] Reply in Support of Motion of the Debtors and Lantern
                          Entertainment, LLC Pursuant to Fed. R. Bankr. P. 9019 for Approval of
                          Stipulation Regarding the Assumption and Assignment of Netflix
                          Contracts [Docket No. 1514 – filed September 20, 2018]



                                                    6
RLF1 20249194v.1
                   Case 18-50486-MFW        Doc 36      Filed 11/05/18    Page 7 of 33



                   iv.     Motion to File Under Seal Portions of the Reply in Support of Motion of
                           the Debtors and Lantern Entertainment, LLC Pursuant to Fed. R. Bankr. P.
                           9019 for Approval of Stipulation Regarding the Assumption and
                           Assignment of Netflix Contracts [Docket No. 1515 – filed September 20,
                           2018]

                   v.      [REDACTED] Declaration of Robert A. Del Genio in Support of Motion
                           of the Debtors and Lantern Entertainment, LLC Pursuant to Fed. R. Bankr.
                           P. 9019 for Approval of Stipulation Regarding the Assumption and
                           Assignment of Netflix Contracts [Docket No. 1596 - filed October 12,
                           2018]

                   vi.     [SEALED] Declaration of Robert A. Del Genio in Support of Motion of
                           the Debtors and Lantern Entertainment, LLC Pursuant to Fed. R. Bankr. P.
                           9019 for Approval of Stipulation Regarding the Assumption and
                           Assignment of Netflix Contracts [Docket No. 1597 - filed October 12,
                           2018]

                   vii.    Motion to File Under Seal Portions of the Declaration of Robert A. Del
                           Genio in Support of Motion of the Debtors and Lantern Entertainment,
                           LLC Pursuant to Fed. R. Bankr. P. 9019 for Approval of Stipulation
                           Regarding the Assumption and Assignment of Netflix Contracts [Docket
                           No. 1598 - filed October 12, 2018]

                   viii.   Notice of Filing Amended Stipulation Regarding Assumption and
                           Assignment of Netflix Contracts [Docket No. 1651 - filed November 2,
                           2018]

                   Status: The hearing on this matter is going forward.

         9.        Motion to File Under Seal Portions of Objection of Viacom International Inc. to
                   Settlement Agreement Among the Debtors, Lantern and Netflix [Docket No. 1417
                   - filed August 29, 2018]

                   Objection / Response Deadline:        At or before the hearing.

                   Objections / Responses Received:      None.

                   Related Documents: None at this time.

                   Status: The hearing on this matter is going forward.

         10.       Motion to File Under Seal Portions of the Reply in Support of Motion of the
                   Debtors and Lantern Entertainment, LLC Pursuant to Fed. R. Bankr. P. 9019 for
                   Approval of Stipulation Regarding the Assumption and Assignment of Netflix
                   Contracts [Docket No. 1515 - filed September 20, 2018]

                   Objection / Response Deadline: At the hearing

                                                    7
RLF1 20249194v.1
                   Case 18-50486-MFW        Doc 36      Filed 11/05/18    Page 8 of 33



                   Objections / Responses Received: None.

                   Related Documents:

                   i.     Notice of Motion to File Under Seal Portions of the Reply in Support of
                          the Motion of the Debtors and Lantern Entertainment, LLC Pursuant to
                          Fed. R. Bankr. P. 9019 for Approval of Stipulation Regarding the
                          Assumption and Assignment of Netflix Contracts [Docket No. 1520 - filed
                          September 21, 2018]

                   Status: The hearing on this matter is going forward.

         11.       Motion of Certain Contract Counterparties to Compel Assumption of Executory
                   Contracts [Docket No. 1540 - filed September 25, 2018]

                   Objection / Response Deadline: October 9, 2018 at 4:00 p.m. (ET); extended to
                                                  November 5, 2018 at 10:00 a.m. (ET) for the
                                                  Debtors and Lantern Entertainment LLC
                                                  (“Lantern”)

                   Objections / Responses Received:

                   A.     Joint Objection of Debtors and Lantern Entertainment LLC to
                          Motion of Certain Contract Counterparties to Compel Assumption of
                          Executory Contracts [Docket No. 1653 - filed November 5, 2018]

                   Related Documents:

                   i.     Declaration of Jeffrey S. Sabin in Support of Motion of Certain Contract
                          Counterparties to Compel Assumption of Executory Contracts [Docket
                          No. 1572 - filed October 8, 2018]

                   Status: The hearing on this matter is going forward.

         12.       Motion to File Under Seal Portions of the Declaration of Robert A. Del Genio in
                   Support of Motion of the Debtors and Lantern Entertainment, LLC Pursuant to
                   Fed. R. Bankr. P. 9019 for Approval of Stipulation Regarding the Assumption and
                   Assignment of Netflix Contracts [Docket No. 1598 - filed October 12, 2018]

                   Objection / Response Deadline: At the hearing

                   Objections / Responses Received:      None.

                   Related Documents: None.

                   Status: The hearing on this matter will go forward.

         13.       Motion of First Republic Bank for Order Granting Relief from Automatic Stay for
                   Cause and Granting Related Relief [Docket No. 1635 - filed October 30, 2018]

                                                    8
RLF1 20249194v.1
                   Case 18-50486-MFW        Doc 36      Filed 11/05/18   Page 9 of 33



                   Objection / Response Deadline: November 2, 2018 at 4:00 p.m. (ET)

                   Objections / Responses Received:

                   A.     Reservation of Rights of Lantern Entertainment, LLC to Motion of
                          First Republic Bank for Order Granting Relief from Automatic Stay
                          for Cause and Granting Related Relief [Docket No. 1648 - filed
                          November 2, 2018]

                   B.     Limited Response of Vertigo Prime, Inc. and Good Fear Film, Inc. to
                          Motion of First Republic Bank for Order Granting Relief from the
                          Automatic Stay [Docket No. 1649 - filed November 2, 2018]

                   C.     Limited Objection and Reservation of Rights by the Screen Actors
                          Guild-American Federation of Television and Radio Artists, and the
                          Writers Guild of America, West, Inc., to Motion of First Republic
                          Bank for Order Granting Relief from Automatic Stay [Docket No.
                          1656 - filed November 5, 2018]

                   Related Documents:

                   i.     Order (I) Granting Motion to Shorten Notice Period with Respect to
                          Motion of First Republic Bank for Order Granting Relief from Automatic
                          Stay for Cause and Granting Related Relief [Docket No. 1643 - entered
                          November 1, 2018]

                   ii.    Notice of Hearing Regarding Motion of First Republic Bank for Order
                          Granting Relief from Automatic Stay for Cause and Granting Related
                          Relief [Docket No. 1644 - filed November 1, 2018]

                   iii.   Supplemental Statement of First Republic Bank in Connection with
                          Motion for Order Granting Relief from Automatic Stay for Cause and
                          Granting Related Relief [Docket No. 1647 - filed November 2, 2018]

                   Status: The hearing on this matter will go forward.

III.     ADVERSARY MATTERS:

         14.       Pre-trial Conference, AI International Holdings (BVI) Ltd. v. MUFG Union Bank,
                   N.A. and Union Bancal Equities, Inc., Adv. Pro. No. 18-50486 (MFW)

                   Answer Deadline:      August 27, 2018

                   Related Documents:

                   i.     Complaint [Adv. Docket No. 1 - filed June 2, 2018]




                                                    9
RLF1 20249194v.1
               Case 18-50486-MFW            Doc 36       Filed 11/05/18   Page 10 of 33



                   ii.     Summons and Notice of Pretrial Conference in an Adversary Proceeding
                           [Adv. Docket No. 3 - filed June 4, 2018]

                   iii.    Order Approving Stipulation Extending Time for Defendants to Answer or
                           Respond to Complaint [Adv. Docket No. 5 - entered June 18, 2018]

                   iv.     Order Approving Stipulation Extending Time for Defendants to Answer or
                           Respond to Complaint [Adv. Docket No. 9 - entered August 10, 2018]

                   v.      Answer and Affirmative Defenses of Defendants MUFG Union Bank,
                           N.A. and UnionBanCal Equities, Inc. [Adv. Docket No. 13 - filed August
                           27, 2018]

                   vi.     Defendants’ Motion for Summary Judgment [Adv. Docket No. 17 - filed
                           September 7, 2018]

                   vii.    Brief in Support of the Defendants’ Motion for Summary Judgment [Adv.
                           Docket No. 18 - filed September 7, 2018]

                   viii.   Declaration of Michael S. Neiburg in Support of the Defendants’ Motion
                           for Summary Judgment [Adv. Docket No. 19 - filed September 7, 2018]

                   ix.     Order Approving Stipulation Relating to the Defendants’ Summary
                           Judgment Motion [Adv. Docket No. 21 - entered September 20, 2018]

                   x.      AI International Holdings (BVI) Ltd.’s Opposition to Defendants’ Motion
                           for Summary Judgment [Adv. Docket No. 27 - filed October 5, 2018]

                   xi.     Declaration of Bennett Murphy in Support of AI International Holdings
                           (BVI) Ltd.’s Opposition to Defendants’ Motion for Summary Judgment
                           [Adv. Docket No. 28 - filed October 5, 2018]

                   xii.    Reply Brief in Support of the Defendants’ Motion for Summary Judgment
                           [Adv. Docket No. 32 - filed October 19, 2018]

                   xiii.   Plaintiff’s Request for Oral Argument with Respect to Defendants’
                           Motion for Summary Judgment [Adv. Docket No. 33 - filed October 22,
                           2018]

                   Status: The pre-trial conference on this matter will go forward.




                                                    10
RLF1 20249194v.1
               Case 18-50486-MFW     Doc 36       Filed 11/05/18   Page 11 of 33



Dated: November 5, 2018
       Wilmington, Delaware
                                   /s/ David T. Queroli
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Mark D. Collins (No. 2981)
                                   Paul N. Heath (No. 3704)
                                   Zachary I. Shapiro (No. 5103)
                                   Brett M. Haywood (No. 6166)
                                   David T. Queroli (No. 6318)
                                   One Rodney Square
                                   920 North King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   Facsimile: (302) 651-7701

                                   - and -

                                   CRAVATH, SWAINE & MOORE LLP
                                   Paul H. Zumbro (admitted pro hac vice)
                                   George E. Zobitz (admitted pro hac vice)
                                   Karin A. DeMasi (admitted pro hac vice)
                                   Worldwide Plaza
                                   825 Eighth Avenue
                                   New York, New York 10019
                                   Telephone: (212) 474-1000
                                   Facsimile: (212) 474-3700

                                   Attorneys for the Debtors and Debtors in Possession




                                             11
RLF1 20249194v.1
                                    Case 18-50486-MFW         Doc 36    Filed 11/05/18    Page 12 of 33



                     Exhibit A - Cure Objections, Assumption and Assignment Objections, and Other Related Objections

Tab                 Respondent                                                                Status

  A.                Bank Hapoalim B.M. [Docket No. 444 - filed April 26, 2018] The hearing on this matter has been
                    [Supplemental Objection at Docket No. 1020 - filed June 15, 2018]          continued to December 17, 2018 at 10:30
                                                                                               a.m. (ET).
  B.                Timur Bekmambetov, Bazelevs U.S., Inc., Tengri, Inc., and Mirsand The hearing on this matter has been
                    Limited [Docket No. 454 - filed April 26, 2018] [Supplemental Objection at continued to December 17, 2018 at 10:30
                    Docket No. 666 - filed May 2, 2018]                                        a.m. (ET).

  C.                Endemol Shine International Limited [Docket No. 481 - filed April 27, The Court entered an order approving a
                    2018] [Supplemental Objection at Docket No. 644 - filed May 1, 2018] stipulation setting forth a case schedule for
                    [Joint Reply at Docket No. 1565 - filed October 4, 2018]              this matter. An evidentiary hearing is
                                                                                          scheduled for March 6 and 7, 2019.
  D.                Heidi Klum Company LLC, Heidi Klum LLC, and Heidi Klum [Docket The Debtors understand that Lantern has
                    No. 498 - filed April 27, 2018]                                       been in discussions with the counterparties
                                                                                          and that Lantern is no longer interested in
                                                                                          acquiring the contract(s) subject to
                                                                                          objection. Accordingly, the objection is
                                                                                          moot.
  E.                Stephen King [Docket No. 500 - filed April 27, 2018]                  The Debtors understand that Lantern has
                                                                                          been in discussions with the counterparty
                                                                                          and that Lantern is no longer interested in
                                                                                          acquiring the contract(s) subject to
                                                                                          objection. Accordingly, the objection is
                                                                                          moot.
  F.                Beta Film GmbH [Docket No. 501 - filed April 27, 2018]                The Debtors understand that Lantern has
                                                                                          been in discussions with the counterparty
                                                                                          and that Lantern is no longer interested in
                                                                                          acquiring the contract(s) subject to
                                                                                          objection. Accordingly, the objection is
                                                                                          moot.



 RLF1 20249194v.1
                                     Case 18-50486-MFW         Doc 36       Filed 11/05/18   Page 13 of 33



Tab                 Respondent                                                                  Status

  G.                Sun Distribution Group S.A. [Docket No. 504 - filed April 27, 2018]         The hearing on this matter has been
                                                                                                continued to December 17, 2018 at 10:30
                                                                                                a.m. (ET).
  H.                BRB Internacional S.A. and Apolo Films SL [Docket No. 505 - filed April     The Debtors understand that Lantern has
                    27, 2018]                                                                   been in discussions with the counterparties
                                                                                                and that Lantern is no longer interested in
                                                                                                acquiring the contract(s) subject to
                                                                                                objection. Accordingly, the objection is
                                                                                                moot.
  I.                View Askew Productions Inc. and Snoogans Inc. f/s/o Kevin Smith [Docket     The hearing on this matter has been
                    No. 506 - filed April 30, 2018 and Docket No. 507 - filed April 30, 2018]   continued to December 17, 2018 at 10:30
                                                                                                a.m. (ET).
  J.                Voltage Pictures, LLC and Geronimo Nevada, LLC [Docket No. 509 - filed      The hearing on this matter has been
                    April 30, 2018]                                                             continued to December 17, 2018 at 10:30
                                                                                                a.m. (ET).
  K.                Kanbar Entertainment, LLC and Hoodwinked, LLC [Docket No. 510 - filed       The Debtors understand that Lantern has
                    April 30, 2018]                                                             been in discussions with the counterparties
                                                                                                and that Lantern is no longer interested in
                                                                                                acquiring the contract(s) subject to
                                                                                                objection. Accordingly, the objection is
                                                                                                moot.
  L.                Viacom International Inc. [Docket No. 511 - filed April 30, 2018]           The hearing on this matter has been
                                                                                                continued to December 17, 2018 at 10:30
                                                                                                a.m. (ET).
  M.                Digital Cinema Implementation Partners, LLC [Docket No. 512 - filed         The Debtors understand that Lantern has
                    April 30, 2018]                                                             been in discussions with the counterparty
                                                                                                and that Lantern is no longer interested in
                                                                                                acquiring the contract(s) subject to
                                                                                                objection. Accordingly, the objection is
                                                                                                moot.



                                                                        2
 RLF1 20249194v.1
                                     Case 18-50486-MFW          Doc 36       Filed 11/05/18      Page 14 of 33



Tab                 Respondent                                                                      Status

  N.                J.C. Penney Corporation, Inc. [Docket No. 515 - filed April 30, 2018]           The hearing on this matter has been
                                                                                                    continued to December 17, 2018 at 10:30
                                                                                                    a.m. (ET).
  O.                Wanda Pictures (Hong Kong) Co., Ltd. [Docket No. 516 - filed April 30,          The hearing on this matter has been
                    2018]                                                                           continued to December 17, 2018 at 10:30
                                                                                                    a.m. (ET).
  P.                Netflix Global LLC, Netflix International B.V., Netflix Studios LLC, and        The hearing on this matter has been
                    Netflix, Inc. [Docket No. 517 - filed April 30, 2018] [Redacted                 continued to December 17, 2018 at 10:30
                    Supplemental Objection at Docket No. 819 - filed May 7, 2018; Sealed            a.m. (ET).
                    Supplemental Objection at Docket No. 834 - filed May 8, 2018]

  Q.                Annapurna Pictures, Inc. [Docket No. 521 - filed April 30, 2018] The hearing on this matter has been
                    [Supplemental at Docket No. 767 - filed May 4, 2018; Amended continued to December 17, 2018 at 10:30
                    Supplemental at Docket No. 869 - filed May 11, 2018]             a.m. (ET).

  R.                Cross City Films Ltd. [Docket No. 522 - filed April 30, 2018]          On October 18, 2018, the Court entered an
                                                                                           order approving a stipulation regarding this
                                                                                           matter. Accordingly, certain portions of this
                                                                                           matter are moot. The unresolved portions of
                                                                                           this matter have been continued to
                                                                                           December 17, 2018 at 10:30 a.m. (ET).
  S.                OWN LLC [Docket No. 523 - filed April 30, 2018; Docket No. 703 - filed The hearing on this matter has been
                    May 3, 2018] [Supplemental Response at Docket No. 934 - filed May 25, continued to December 17, 2018 at 10:30
                    2018]                                                                  a.m. (ET).

  T.                Sartraco, Inc. and Related Parties [Docket No. 524 - filed April 30, 2018]      The Debtors understand that Lantern has
                                                                                                    been in discussions with the counterparties
                                                                                                    and that Lantern is no longer interested in
                                                                                                    acquiring the contract(s) subject to
                                                                                                    objection. Accordingly, the objection is
                                                                                                    moot.


                                                                         3
 RLF1 20249194v.1
                                     Case 18-50486-MFW          Doc 36        Filed 11/05/18   Page 15 of 33



Tab                 Respondent                                                                     Status

  U.                Technicolor [Docket No. 525 - filed April 30, 2018]                            The hearing on this matter has been
                                                                                                   continued to December 17, 2018 at 10:30
                                                                                                   a.m. (ET).
  V.                Black Bear Pictures [Docket No. 527 - filed April 30, 2018] [Declaration at    The hearing on this matter has been
                    Docket No. 530 - April 30, 2018]                                               continued to December 17, 2018 at 10:30
                                                                                                   a.m. (ET).
  W.                The Bully Project, LLC and Lee Hirsch [Docket No. 532 - filed April 30,        The hearing on this matter has been
                    2018]                                                                          continued to December 17, 2018 at 10:30
                                                                                                   a.m. (ET).
  X.                Studiocanal S.A.S. (“Studiocanal”), Gaumont S.A., Wild Bunch, S.A.,            The Court entered an order approving a
                    Delta Last Legion Ltd., Quinta Communications S.A., and Orange Studio          stipulation attached thereto resolving certain
                    (Formerly Studio 37) [Docket No. 533 - filed April 30, 2018] [Docket No.       portions of this matter at Docket No. 1607
                    597 - filed April 30, 2018] [Declarations at Docket Nos. 618, 620, 621, 669,   for Studiocanal. The unresolved portions of
                    670, 673 - filed April 30, 2018 and May 2, 2018] [Supplemental Objection       this matter have been continued to
                    at Docket No. 818 - filed May 7, 2018]                                         December 17, 2018 at 10:30 a.m. (ET).

  Y.                Cykel Corp. and Jake Gyllenhaal [Docket No. 534 - filed April 30, 2018]        The hearing on this matter has been
                                                                                                   continued to December 17, 2018 at 10:30
                                                                                                   a.m. (ET).
  Z.                Speedee Distribution, LLC [Docket No. 536 - filed April 30, 2018]              This matter is resolved and has been
                    [Supplemental Objection at Docket No. 998 - filed June 8, 2018]                withdrawn [Notice at Docket No. 1507 -
                                                                                                   filed September 19, 2018].
  AA.               Pink Fox, Inc., and Rachel McAdams [Docket No. 539 - filed April 30,           The hearing on this matter has been
                    2018]                                                                          continued to December 17, 2018 at 10:30
                                                                                                   a.m. (ET).
  BB.               FilmNation Entertainment, LLC, FilmNation International, LLC,                  The hearing on this matter has been
                    FilmNation Features, LLC, West 150 Productions, LLC, and 22nd Street           continued to December 17, 2018 at 10:30
                    Entertainment, LLC [Docket No. 540 - filed April 30, 2018]                     a.m. (ET).




                                                                          4
 RLF1 20249194v.1
                                    Case 18-50486-MFW        Doc 36       Filed 11/05/18   Page 16 of 33



Tab                 Respondent                                                                Status

  CC.               Jennifer Lawrence and Floffin, Inc. Concerning the Film Silver Linings The hearing on this matter has been
                    Playbook [Docket No. 543 - filed April 30, 2018]                         continued to December 17, 2018 at 10:30
                                                                                             a.m. (ET).
  DD.               The Pippin Owners [Sealed at Docket No. 546 - filed April 30, 2018; The hearing on this matter has been
                    Redacted at Docket No. 552 - filed April 30, 2018] [Amended Objection at continued to December 17, 2018 at 10:30
                    Docket No. 855 - filed May 10, 2018]                                     a.m. (ET).

  EE.               JPC Enterprises, Inc., New Crime Productions, LLC, Cusack Enterprises, The hearing on this matter has been
                    LLC, and John Cusack [Docket No. 547 - filed April 30, 2018]           continued to December 17, 2018 at 10:30
                                                                                           a.m. (ET).
  FF.               Visiona Romantic, Inc., et al. [Docket No. 550 - filed April 30, 2018; The hearing on this matter has been
                    Docket No. 713 - filed May 3, 2018] [Supplemental Response at Docket continued to December 17, 2018 at 10:30
                    No. 933 - filed May 25, 2018]                                          a.m. (ET).

  GG.               MUFG Union Bank, N.A. [Docket No. 551 - filed April 30, 2018]           The hearing on this matter has been
                                                                                            continued to December 17, 2018 at 10:30
                                                                                            a.m. (ET).
  HH.               Opus Bank [Docket No. 553 - filed April 30, 2018]                       The hearing on this matter has been
                                                                                            continued to December 17, 2018 at 10:30
                                                                                            a.m. (ET).
  II.               Leonardo DiCaprio and Birken Productions, Inc. Concerning the Film The hearing on this matter has been
                    Django Unchained [Docket No. 555 - filed April 30, 2018]                continued to December 17, 2018 at 10:30
                                                                                            a.m. (ET).
  JJ.               First Republic [Docket No. 556 - filed April 30, 2018]                  The hearing on this matter has been
                                                                                            continued to December 17, 2018 at 10:30
                                                                                            a.m. (ET).
  KK.               Wind River Productions, LLC [Sealed at Docket No. 558 - filed April 30, The hearing on this matter has been
                    2018]                                                                   continued to December 17, 2018 at 10:30
                                                                                            a.m. (ET).




                                                                      5
 RLF1 20249194v.1
                                     Case 18-50486-MFW         Doc 36       Filed 11/05/18   Page 17 of 33



Tab                 Respondent                                                                  Status

  LL.               Celestial Productions Limited [Docket No. 560 - filed April 30, 2018]  The hearing on this matter has been
                                                                                           continued to December 17, 2018 at 10:30
                                                                                           a.m. (ET).
  MM.               Miramax Film NY, LLC [Sealed at Docket No. 561 - filed April 30, 2018; The hearing on this matter has been
                    Redacted at Docket No. 564 - filed April 30, 2018] [Supplemental continued to December 17, 2018 at 10:30
                    Objection at Docket No. 722 - filed May 3, 2018]                       a.m. (ET).

  NN.               Company Men Productions, Inc., Concerning the Film The Company Men The hearing on this matter has been
                    [Docket No. 562 - filed April 30, 2018]                                   continued to December 17, 2018 at 10:30
                                                                                              a.m. (ET).
  OO.               John Fusco, Giovanni Fusco and Mud City Moving Picture Co. f/s/o John The hearing on this matter has been
                    Fusco [Docket No. 565 - filed April 30, 2018]                             continued to December 17, 2018 at 10:30
                                                                                              a.m. (ET).
  PP.               Entertainment One [Docket No. 566 - filed April 30, 2018]                 The hearing on this matter has been
                                                                                              continued to December 17, 2018 at 10:30
                                                                                              a.m. (ET).
  QQ.               Sing Street Distribution, LLC, Sing Street Distribution and Sing Street The hearing on this matter has been
                    Distribution LLC [Docket No. 567 - filed April 30, 2018; Docket No. 724 - continued to December 17, 2018 at 10:30
                    filed May 3, 2018]                                                        a.m. (ET).

  RR.               Amazon Digital Services LLC, Amazon Media EU Sarl, Amazon.com This matter is resolved subject to entry of an
                    International Sales, Inc. and Amazon Content Services LLC [Docket No. agreed form of order to be submitted by the
                    568 - filed April 30, 2018]                                           Debtors under certification of counsel.

  SS.               Hotel Mumbai Pty Ltd. [Docket No. 569 - filed April 30, 2018]               This matter is resolved.




                                                                        6
 RLF1 20249194v.1
                                     Case 18-50486-MFW         Doc 36       Filed 11/05/18   Page 18 of 33



Tab                 Respondent                                                                  Status

  TT.               Content Partners Fund 3 SPV LP and Content Partners Fund 3 SPV1 LP This matter is resolved, subject to the terms
                    [Docket No. 571 - filed April 30, 2018]                                      set forth in the Stipulation Among the
                                                                                                 Debtors, Lantern Entertainment LLC,
                                                                                                 Content Partners Fund 3 SPV LP, and
                                                                                                 Content Partners Fund 3 SPV1 LP (the
                                                                                                 “Stipulation”). The Court entered an order
                                                                                                 approving the Stipulation at Docket No.
                                                                                                 1562.
  UU.               Jerry’s Brother, Inc., and David S. Zucker [Docket No. 572 - filed April 30, The hearing on this matter has been
                    2018]                                                                        continued to December 17, 2018 at 10:30
                                                                                                 a.m. (ET).
  VV.               Amazon Studios LLC [Docket No. 573 - filed April 30, 2018]                   The hearing on this matter has been
                                                                                                 continued to December 17, 2018 at 10:30
                                                                                                 a.m. (ET).
  WW.               Tele Munchen [Docket No. 574 - filed April 30, 2018]                         The hearing on this matter has been
                                                                                                 continued to December 17, 2018 at 10:30
                                                                                                 a.m. (ET).
  XX.               Turner Entertainment Networks, Inc. [Docket No. 575 - filed April 30, The hearing on this matter has been
                    2018]                                                                        continued to December 17, 2018 at 10:30
                                                                                                 a.m. (ET).
  YY.               Adaptive Studios, Inc. [Docket No. 576 - filed April 30, 2018]               The hearing on this matter has been
                                                                                                 continued to December 17, 2018 at 10:30
                                                                                                 a.m. (ET).
  ZZ.               Ab Svensk Filmindustri [Docket No. 577 - filed April 30, 2018]               The hearing on this matter has been
                                                                                                 continued to December 17, 2018 at 10:30
                                                                                                 a.m. (ET).
  AAA.              Dynamic ‘88 Productions, Inc., George Clooney, Good Lie, Inc., and Grant The hearing on this matter has been
                    Heslov [Docket No. 578 - filed April 30, 2018]                               continued to December 17, 2018 at 10:30
                                                                                                 a.m. (ET).




                                                                        7
 RLF1 20249194v.1
                                     Case 18-50486-MFW         Doc 36       Filed 11/05/18   Page 19 of 33



Tab                 Respondent                                                                  Status

  BBB.              Estate of Wes Craven [Docket No. 580 - filed April 30, 2018]             The hearing on this matter has been
                                                                                             continued to December 17, 2018 at 10:30
                                                                                             a.m. (ET).
  CCC.              Sabajka Productions II, Inc., and Julia Roberts [Docket No. 585 - filed The hearing on this matter has been
                    April 30, 2018]                                                          continued to December 17, 2018 at 10:30
                                                                                             a.m. (ET).
  DDD.              IT Follows Productions LLC [Docket No. 586 - filed April 30, 2018]       The hearing on this matter has been
                                                                                             continued to December 17, 2018 at 10:30
                                                                                             a.m. (ET).
  EEE.              Home Box Office, Inc. [Docket No. 587 - filed April 30, 2018]            The hearing on this matter has been
                                                                                             continued to December 17, 2018 at 10:30
                                                                                             a.m. (ET).
  FFF.              Meryl Streep [Docket No. 588 - filed April 30, 2018]                     The hearing on this matter has been
                                                                                             continued to December 17, 2018 at 10:30
                                                                                             a.m. (ET).
  GGG.              PC Films, LLC, Willie Lump Lump Enterprises, Inc., Bill Murray, The hearing on this matter has been
                    Goldenlight Films, Inc., and Ted Melfi [Docket No. 589 - filed April 30, continued to December 17, 2018 at 10:30
                    2018]                                                                    a.m. (ET).

  HHH.              Scavenger, LLC [Docket No. 590 - filed April 30, 2018]                 The hearing on this matter has been
                                                                                           continued to December 17, 2018 at 10:30
                                                                                           a.m. (ET).
  III.              WB Studio Enterprises Inc. and Warner Bros. Entertainment Inc. [Docket The hearing on this matter has been
                    No. 592 - filed April 30, 2018]                                        continued to December 17, 2018 at 10:30
                                                                                           a.m. (ET).
  JJJ.              East West Bank [Docket No. 593 - filed April 30, 2018]                 The hearing on this matter has been
                                                                                           continued to December 17, 2018 at 10:30
                                                                                           a.m. (ET).
  KKK.              Butler Films LLC [Docket No. 595 - filed April 30, 2018]               The hearing on this matter has been
                                                                                           continued to December 17, 2018 at 10:30
                                                                                           a.m. (ET).


                                                                        8
 RLF1 20249194v.1
                                      Case 18-50486-MFW          Doc 36       Filed 11/05/18   Page 20 of 33



Tab                 Respondent                                                                    Status

  LLL.              Channel 271 Productions LLC [Docket No. 596 - filed April 30, 2018]           The hearing on this matter has been
                                                                                                  continued to December 17, 2018 at 10:30
                                                                                                  a.m. (ET).
  MMM.              Bank of America, N.A. [Docket No. 599 - filed April 30, 2018]                 The hearing on this matter has been
                                                                                                  continued to December 17, 2018 at 10:30
                                                                                                  a.m. (ET).
  NNN.              Potter, Inc. and Brad Pitt [Docket No. 600 - filed April 30, 2018]            The hearing on this matter has been
                                                                                                  continued to December 17, 2018 at 10:30
                                                                                                  a.m. (ET).
  OOO.              Portfolio Funding Company LLC I [Sealed at Docket No. 603 - filed April       The hearing on this matter has been
                    30, 2018] [Redacted at Docket No. 604 - filed April 30, 2018]                 continued to December 17, 2018 at 10:30
                                                                                                  a.m. (ET).
  PPP.              Creative Artists Agency, LLC [Docket No. 601 - filed April 30, 2018]          The hearing on this matter has been
                                                                                                  continued to December 17, 2018 at 10:30
                                                                                                  a.m. (ET).
  QQQ.              Bruce Cohen Productions and Bruce Cohen [Docket No. 607 - filed April         The hearing on this matter has been
                    30, 2018]                                                                     continued to December 17, 2018 at 10:30
                                                                                                  a.m. (ET).
  RRR.              Author [Docket No. 613 - filed April 30, 2018] [Revised Exhibit A at          The Debtors understand that Lantern has
                    Docket No. 791 - filed May 7, 2018] [Supplemental Objection at Docket         been in discussions with the counterparty
                    No. 913 - filed May 18, 2018]                                                 and that Lantern is no longer interested in
                                                                                                  acquiring the contract(s) subject to
                                                                                                  objection. Accordingly, the objection is
                                                                                                  moot.
  SSS.              Lesia Anson [Docket No. 630 - filed April 30, 2018]                           The hearing on this matter has been
                                                                                                  continued to December 17, 2018 at 10:30
                                                                                                  a.m. (ET).
  TTT.              IP Management, Inc., Proceeding Pro Se [Docket No. 632 - filed April 30,      The hearing on this matter has been
                    2018]                                                                         continued to December 17, 2018 at 10:30
                                                                                                  a.m. (ET).



                                                                          9
 RLF1 20249194v.1
                                     Case 18-50486-MFW         Doc 36      Filed 11/05/18     Page 21 of 33



Tab                 Respondent                                                                   Status

  UUU.              Contract Counterparties [Wang Qin, Wang Hong, Amityville Horror              Certain portions of this matter are resolved.
                    Enterprises, LLC, Cindy Lee Stock, Noel Lutz, Gabrielle Lutz, Melissa        The Court entered orders approving
                    Irwin, Vertigo Prime Inc., Good Fear Film, Inc., Roy Lee, Chris Bender,      stipulations attached thereto resolving
                    22nd and Indiana Inc., Bradley Cooper, Tim Gunn Productions Inc., Tim        certain portions of this matter at Docket No.
                    Gunn, Fade to Black Productions, Inc., Tom Ford, Outerbanks                  1573 for Wang Qin and Wang Hong, and
                    Entertainment, Inc., Kevin Williamson, Music For the People and Mark         Docket No. 1574 for Vertigo Prime Inc.,
                    Wahlberg] [Docket No. 668 - filed May 2, 2018]                               Good Fear Film, Inc., Roy Lee, and Chris
                                                                                                 Bender. The Debtors understand that
                                                                                                 Lantern has been in discussions with certain
                                                                                                 counterparties and that Lantern is no longer
                                                                                                 interested in acquiring the Tim Gunn
                                                                                                 Productions Inc. and Tim Gunn contract(s)
                                                                                                 subject to objection. Accordingly, the
                                                                                                 objection regarding the Tim Gunn
                                                                                                 Productions Inc. and Tim Gunn contracts
                                                                                                 subject to objection is moot. The unresolved
                                                                                                 portions of this matter have been continued
                                                                                                 to December 17, 2018 at 10:30 a.m. (ET).
  VVV.              Frank Miller Inc. and Frank Miller [Docket No. 683 - filed May 2, 2018]      The Debtors understand that Lantern has
                                                                                                 been in discussions with the counterparties
                                                                                                 and that Lantern is no longer interested in
                                                                                                 acquiring the contract(s) subject to
                                                                                                 objection. Accordingly, the objection is
                                                                                                 moot.
  WWW.              Bunim/Murray Productions, LLC [Docket No. 688 - filed May 2, 2018]           The Debtors understand that Lantern has
                                                                                                 been in discussions with the counterparty
                                                                                                 and that Lantern is no longer interested in
                                                                                                 acquiring the contract(s) subject to
                                                                                                 objection. Accordingly, the objection is
                                                                                                 moot.



                                                                      10
 RLF1 20249194v.1
                                     Case 18-50486-MFW         Doc 36       Filed 11/05/18   Page 22 of 33



Tab                 Respondent                                                                  Status

  XXX.              Full Picture, Inc. and Full Picture, LLC [Docket No. 691 - filed May 3, The Debtors understand that Lantern has
                    2018]                                                                   been in discussions with the counterparties
                                                                                            and that Lantern is no longer interested in
                                                                                            acquiring the contract(s) subject to
                                                                                            objection. Accordingly, the objection is
                                                                                            moot.
  YYY.              Ringleader Studios, Inc. [Docket No. 692 - filed May 3, 2018]           The hearing on this matter has been
                                                                                            continued to December 17, 2018 at 10:30
                                                                                            a.m. (ET).
  ZZZ.              Lions Gate Entertainment Corp., Lions Gate Films Inc., Anchor Bay The hearing on this matter has been
                    Entertainment LLC, Starz LLC, Starz Media, LLC and Starz Entertainment continued to December 17, 2018 at 10:30
                    LLC [Docket No. 694 - filed May 3, 2018]                                a.m. (ET).

  AAAA.             Fremantlemedia [Docket No. 695 - filed May 3, 2018]                         The hearing on this matter has been
                                                                                                continued to December 17, 2018 at 10:30
                                                                                                a.m. (ET).
  BBBB.             Celestial Productions [Docket No. 697 - filed May 3, 2018]                  The hearing on this matter has been
                                                                                                continued to December 17, 2018 at 10:30
                                                                                                a.m. (ET).
  CCCC.             Jennifer Aniston and Two Eleven Productions, Inc., Concerning the Film      The hearing on this matter has been
                    Derailed [Docket No. 699 - filed May 3, 2018]                               continued to December 17, 2018 at 10:30
                                                                                                a.m. (ET).
  DDDD.             Sony Pictures Entertainment Inc. et. al. [Docket No. 701 - filed May 3,     The hearing on this matter has been
                    2018] [Redacted Version of Updated and Supplemental Objection at            continued to December 17, 2018 at 10:30
                    Docket No. 926 - filed May 24, 2018; Sealed Version of Updated and          a.m. (ET).
                    Supplemental Objection at Docket No. 927 - filed May 24, 2018]

  EEEE.             Jackpot Productions Limited f/s/o Jack Whitehall and James Graham The hearing on this matter has been
                    [Docket No. 702 - filed May 3, 2018]                              continued to December 17, 2018 at 10:30
                                                                                      a.m. (ET).



                                                                       11
 RLF1 20249194v.1
                                     Case 18-50486-MFW        Doc 36       Filed 11/05/18   Page 23 of 33



Tab                 Respondent                                                                 Status

  FFFF.             S. Carter Enterprises LLC’s and Shawn C. Carter a/k/a Jay-Z [Docket No. The hearing on this matter has been
                    706 - filed May 3, 2018]                                                continued to December 17, 2018 at 10:30
                                                                                            a.m. (ET).
  GGGG.             di Bonaventura Pictures, Inc., and Lorenzo di Bonaventura [Docket No. The Debtors understand that Lantern has
                    707 - filed May 3, 2018]                                                been in discussions with the counterparties
                                                                                            and that Lantern is no longer interested in
                                                                                            acquiring the contract(s) subject to
                                                                                            objection. Accordingly, the objection is
                                                                                            moot.
  HHHH.             Universal Music Enterprises, Universal Music Corp., Songs of Universal, The hearing on this matter has been
                    Inc., Universal Tunes, Capitol Christian Music Group, and Capital CMG continued to December 17, 2018 at 10:30
                    Publishing [Docket No. 708 - filed May 3, 2018]                         a.m. (ET).

  IIII.             Interscope Records, a Division of UMG Recordings, Inc., Angry Blonde This matter has been withdrawn.
                    Productions, Inc. Furnishing the Services of Marshall B. Mathers III, Shady
                    Records, Inc., and Shroom Shady Music, LLC [Docket No. 709 - filed May
                    3, 2018]

  JJJJ.             In the Heights Owners [Sealed at Docket No. 710 - filed May 3, 2018] The Debtors understand that Lantern has
                    [Redacted at Docket No. 711 - filed May 3, 2018] [Amended at Docket No. been in discussions with the counterparty
                    856 - filed May 10, 2018]                                               and that Lantern is no longer interested in
                                                                                            acquiring the contract(s) subject to
                                                                                            objection. Accordingly, the objection is
                                                                                            moot.
  KKKK.             2929 Productions LLC [Docket No. 714 - filed May 3, 2018]               The hearing on this matter has been
                                                                                            continued to December 17, 2018 at 10:30
                                                                                            a.m. (ET).
  LLLL.             Nu Image, Inc. [Docket No. 715 - filed May 3, 2018]                     The hearing on this matter has been
                                                                                            continued to December 17, 2018 at 10:30
                                                                                            a.m. (ET).



                                                                      12
 RLF1 20249194v.1
                                     Case 18-50486-MFW        Doc 36       Filed 11/05/18   Page 24 of 33



Tab                 Respondent                                                                 Status

  MMMM.             Entertainment One [Docket No. 717 - filed May 3, 2018]                     The hearing on this matter has been
                                                                                               continued to December 17, 2018 at 10:30
                                                                                               a.m. (ET).
  NNNN.             Brett Matthews [Docket No. 718 - filed May 3, 2018]                        The hearing on this matter has been
                                                                                               continued to December 17, 2018 at 10:30
                                                                                               a.m. (ET).
  OOOO.             Sun Distribution Group S.A. [Docket No. 719 - filed May 3, 2018]           The hearing on this matter has been
                                                                                               continued to December 17, 2018 at 10:30
                                                                                               a.m. (ET).
  PPPP.             Showtime Networks Inc. [Docket No. 720 - filed May 3, 2018]                The Debtors understand that Lantern has
                    [Supplemental Objection at Docket No. 1224 - filed July 11, 2018]          been in discussions with the counterparty
                                                                                               and that Lantern is no longer interested in
                                                                                               acquiring certain of the contract(s) subject to
                                                                                               objection. Accordingly, the objection with
                                                                                               respect to certain of the contract(s) is moot.
                                                                                               The unresolved portions of this matter have
                                                                                               been continued to December 17, 2018 at
                                                                                               10:30 a.m. (ET).
  QQQQ.             Unifi Completion Guaranty Insurance Solutions, Inc. as Agent and           The hearing on this matter has been
                    Attorney-in-Fact for Atlantic Specialty Insurance Company [Docket No.      continued to December 17, 2018 at 10:30
                    721 - May 3, 2018] [Supplemental Objection at Docket No. 950 - filed May   a.m. (ET).
                    30, 2018]

  RRRR.             Kristen Bell and Sugarbell, Inc. [Docket No. 727 - Filed May 3, 2018] The hearing on this matter has been
                    [Amended at Docket No. 785 - Filed May 7, 2018]                       continued to December 17, 2018 at 10:30
                                                                                          a.m. (ET).
  SSSS.             Toyota Motor Sales, U.S.A., Inc. and Toyota Motor Corporation [Docket The hearing on this matter has been
                    No. 728 - filed May 3, 2018]                                          continued to December 17, 2018 at 10:30
                                                                                          a.m. (ET).




                                                                      13
 RLF1 20249194v.1
                                     Case 18-50486-MFW         Doc 36      Filed 11/05/18   Page 25 of 33



Tab                 Respondent                                                                  Status

  TTTT.             Kevin Hart and K. Hart Enterprises, Inc. [Docket No. 733 - filed May 3, The hearing on this matter has been
                    2018] [Amended at Docket No. 786 - filed May 7, 2018]                     continued to December 17, 2018 at 10:30
                                                                                              a.m. (ET).
  UUUU.             Directors Guild of America, Inc., Screen Actors Guild-American The hearing on this matter has been
                    Federation of Television and Radio Artists, the Writers Guild of America, continued to December 17, 2018 at 10:30
                    West, Inc., Their Respective Pension and Health Plans, and the Motion a.m. (ET).
                    Picture Industry Pension and Health Plans [Docket No. 742 - filed May 3,
                    2018]

  VVVV.             Arclight Films [Docket No. 771 - filed May 4, 2018]                      The hearing on this matter has been
                                                                                             continued to December 17, 2018 at 10:30
                                                                                             a.m. (ET).
  WWWW.             British Broadcasting Corporation (BBC) [Docket No. 821 - filed May 7, The hearing on this matter has been
                    2018]                                                                    continued to December 17, 2018 at 10:30
                                                                                             a.m. (ET).
  XXXX.             Jeff Abbott [Docket No. 892 - filed May 16, 2018]                        The Debtors understand that Lantern has
                                                                                             been in discussions with the counterparty
                                                                                             and that Lantern is no longer interested in
                                                                                             acquiring the contract(s) subject to
                                                                                             objection. Accordingly, the objection is
                                                                                             moot.
  YYYY.             Univision Networks & Studios, Inc. [Docket No. 912 - filed May 18, 2018] The Debtors understand that Lantern has
                                                                                             been in discussions with the counterparty
                                                                                             and that Lantern is no longer interested in
                                                                                             acquiring certain of the contract(s) subject to
                                                                                             objection. Accordingly, the objection is
                                                                                             partially moot. The unresolved portions of
                                                                                             this matter have been continued to
                                                                                             December 17, 2018 at 10:30 a.m. (ET).




                                                                      14
 RLF1 20249194v.1
                                     Case 18-50486-MFW         Doc 36      Filed 11/05/18   Page 26 of 33



Tab                 Respondent                                                                  Status

  ZZZZ.             Hachette Book Group [Docket No. 949 - filed May 30, 2018]                 The hearing on this matter has been
                                                                                              continued to December 17, 2018 at 10:30
                                                                                              a.m. (ET).
  AAAAA.            BBC Worldwide Limited [Docket No. 964 - filed June 1, 2018]               The hearing on this matter has been
                                                                                              continued to December 17, 2018 at 10:30
                                                                                              a.m. (ET).
  BBBBB.            Harkins Administrative Services, Inc. [Docket No. 1103 - filed June 22, The hearing on this matter has been
                    2018]                                                                     continued to December 17, 2018 at 10:30
                                                                                              a.m. (ET).
  CCCCC.            Jon Gordon and Jon Gordon Productions, Inc. [Docket No. 1274 - filed July The hearing on this matter has been
                    27, 2018]                                                                 continued to December 17, 2018 at 10:30
                                                                                              a.m. (ET).
  DDDDD.            CBS Networks, Inc. [Informal Response]                                    The Debtors understand that Lantern has
                                                                                              been in discussions with the counterparty
                                                                                              and that Lantern is no longer interested in
                                                                                              acquiring the contract(s) subject to
                                                                                              objection. Accordingly, the objection is
                                                                                              moot.

  EEEEE.            SP JGAG, LLC and Jane Got a Gun Production Co. LLC [Informal The hearing on this matter has been
                    Response]                                                    continued to December 17, 2018 at 10:30
                                                                                 a.m. (ET).
  FFFFF.            The Sapphires Film Holdings Pty Ltd [Informal Response]      The hearing on this matter has been
                                                                                 continued to December 17, 2018 at 10:30
                                                                                 a.m. (ET).




                                                                      15
 RLF1 20249194v.1
                           Case 18-50486-MFW         Doc 36     Filed 11/05/18      Page 27 of 33



                                                         Exhibit B

         Tab       Objection                                                          Status

              A.   Frank Miller Inc.’s and Frank Miller’s (A) Objection to Debtors’   The Debtors understand that Lantern has
                   Statement Regarding Contracts to Be Transferred Pursuant to the    been in discussions with the counterparties
                   Asset Purchase Agreement with Lantern Entertainment LLC and        and that Lantern is no longer interested in
                   (B) Supplemental Objection to Proposed Assumption and              acquiring the contract(s) subject to objection.
                   Assignment of Certain Contracts [Docket No. 1039 - filed June      Accordingly, the objection is moot.
                   18, 2018]

              B.   Objection of Kanzeon Corp. and David O. Russell to Debtors’     The hearing on this matter has been
                   Statement Regarding Contracts to Be Transferred Pursuant to the continued to December 17, 2018 at 10:30
                   Asset Purchase Agreement with Lantern Entertainment LLC and a.m. (ET).
                   Reservation of Rights [Docket No. 1040 - filed June 18, 2018]

              C.   [SEALED] Objection of Speedee Distribution, LLC to Debtors’ This matter is resolved and has been
                   Statement Regarding Contracts to Be Transferred Pursuant to the withdrawn [Notice at Docket No. 1507 -
                   Asset Purchase Agreement with Lantern Entertainment LLC         filed September 19, 2018].
                   [Docket No. 1041 - filed June 18, 2018] [Redacted at Docket
                   No. 1044 - filed June 18, 2018]

              D.   Objection of Potter, Inc., and Brad Pitt to Debtors’ Statement     The hearing on this matter has been
                   Regarding Contracts to Be Transferred Pursuant to the Asset        continued to December 17, 2018 at 10:30
                   Purchase Agreement with Lantern Entertainment LLC; and             a.m. (ET).
                   Reservation of Rights [Docket No. 1042 - filed June 18, 2018]

              E.   Objection of Bazelevs U.S., Timur Bekmambetov, Mirsand             The hearing on this matter has been
                   Limited, Tengri, Inc. and Mirsand Limited re Executory Nature      continued to December 17, 2018 at 10:30
                   of Current War Producing Service Agreement and Amendment           a.m. (ET).
                   Thereto [Docket No. 1043 - filed June 18, 2018]




RLF1 20249194v.1
                          Case 18-50486-MFW         Doc 36       Filed 11/05/18    Page 28 of 33



         Tab       Objection                                                         Status

              F.   Objection of Bruce Cohen Productions and Bruce Cohen to           The hearing on this matter has been
                   Debtors’ Statement Regarding Contracts to Be Transferred          continued to December 17, 2018 at 10:30
                   Pursuant to the Asset Purchase Agreement with Lantern             a.m. (ET).
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1045 - filed June 18, 2018]

              G.   Objection of Dynamic ‘88 Productions, Inc., George Clooney,       The hearing on this matter has been
                   Good Lie, Inc., and Grant Heslov to Debtors’ Statement            continued to December 17, 2018 at 10:30
                   Regarding Contracts to Be Transferred Pursuant to the Asset       a.m. (ET).
                   Purchase Agreement with Lantern Entertainment LLC; and
                   Reservation of Rights [Docket No. 1046 - filed June 18, 2018]

              H.   Objection of 22nd and Indiana Inc. and Bradley Cooper to          The hearing on this matter has been
                   Debtors’ Statement Regarding Contracts to Be Transferred          continued to December 17, 2018 at 10:30
                   Pursuant to the Asset Purchase Agreement with Lantern             a.m. (ET).
                   Entertainment LLC [Docket No. 1048 - filed June 18, 2018]

              I.   Objection of Meryl Streep to Debtors’ Statement Regarding         The hearing on this matter has been
                   Contracts to Be Transferred Pursuant to the Asset Purchase        continued to December 17, 2018 at 10:30
                   Agreement with Lantern Entertainment LLC; and Reservation of      a.m. (ET).
                   Rights [Docket No. 1049 - filed June 18, 2018]

              J.   Objection of Canal Productions, Inc. and Robert De Niro to        The hearing on this matter has been
                   Debtors’ Statement Regarding Contracts to Be Transferred          continued to December 17, 2018 at 10:30
                   Pursuant to the Asset Purchase Agreement with Lantern             a.m. (ET).
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1050 - filed June 18, 2018]




                                                             2
RLF1 20249194v.1
                           Case 18-50486-MFW          Doc 36       Filed 11/05/18    Page 29 of 33



         Tab       Objection                                                           Status

              K.   Response and Reservation of Rights of The Estate of Wes             The hearing on this matter has been
                   Craven Regarding Debtors’ Statement Regarding Contracts to          continued to December 17, 2018 at 10:30
                   Be Transferred Pursuant to the Asset Purchase Agreement with        a.m. (ET).
                   Lantern Entertainment LLC [Docket No. 1052 - filed June 18,
                   2018]

              L.   Objection of Willie Lump Lump Enterprises, Inc., and Bill           The hearing on this matter has been
                   Murray to Debtors’ Statement Regarding Contracts to Be              continued to December 17, 2018 at 10:30
                   Transferred Pursuant to the Asset Purchase Agreement with           a.m. (ET).
                   Lantern Entertainment LLC; and Reservation of Rights [Docket
                   No. 1055 - filed June 18, 2018]

              M.   Objection of Cykel Corp. and Jake Gyllenhaal to Debtors’        The hearing on this matter has been
                   Statement Regarding Contracts to Be Transferred Pursuant to the continued to December 17, 2018 at 10:30
                   Asset Purchase Agreement with Lantern Entertainment LLC;        a.m. (ET).
                   and Reservation of Rights [Docket No. 1057 - filed June 18,
                   2018]

              N.   Objection of Sabjaka Productions II, Inc., and Julia Roberts to     The hearing on this matter has been
                   Debtors’ Statement Regarding Contracts to Be Transferred            continued to December 17, 2018 at 10:30
                   Pursuant to the Asset Purchase Agreement with Lantern               a.m. (ET).
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1058 - filed June 18, 2018]

              O.   Joinder of Jennifer Lawrence and Floffin, Inc. to the Objections    The hearing on this matter has been
                   Filed by (I) Kanzeon Corp. and David O. Russell, (II) 22nd and      continued to December 17, 2018 at 10:30
                   Indiana Inc. and Bradley Cooper, and (III) Canal Productions,       a.m. (ET).
                   Inc., and Robert De Niro to Debtors’ Statement Regarding
                   Contracts to Be Transferred Pursuant to the Asset Purchase
                   Agreement with Lantern Entertainment LLC; and Reservation of
                   Rights [Docket No. 1059 - filed June 18, 2018]


                                                               3
RLF1 20249194v.1
                           Case 18-50486-MFW         Doc 36       Filed 11/05/18     Page 30 of 33



         Tab       Objection                                                           Status

              P.   Objection of Pink Fox, Inc., and Rachel McAdams to Debtors’     The hearing on this matter has been
                   Statement Regarding Contracts to Be Transferred Pursuant to the continued to December 17, 2018 at 10:30
                   Asset Purchase Agreement with Lantern Entertainment LLC;        a.m. (ET).
                   and Reservation of Rights [Docket No. 1062 - filed June 18,
                   2018]

              Q.   Objection of Donna Gigliotti to Debtors’ Statement Regarding        The hearing on this matter has been
                   Contracts to Be Transferred Pursuant to the Asset Purchase          continued to December 17, 2018 at 10:30
                   Agreement with Lantern Entertainment LLC; and Reservation of        a.m. (ET).
                   Rights [Docket No. 1063 - filed June 18, 2018]

              R.   Response of Visiona Romantica, Inc. and Quentin Tarantino to        The hearing on this matter has been
                   Debtors’ Statement Regarding Contracts to Be Transferred            continued to December 17, 2018 at 10:30
                   Pursuant to the Asset Purchase Agreement with Lantern               a.m. (ET).
                   Entertainment LLC and Reservation of Rights [Docket No. 1064
                   - filed June 18, 2018]

              S.   Response to and Reservation of Rights of JCP Enterprises, Inc.,     The hearing on this matter has been
                   New Crime Productions, LLC, Cusack Enterprises, LLC, and            continued to December 17, 2018 at 10:30
                   John Cusack to Debtors’ Statement Regarding Contracts to Be         a.m. (ET).
                   Transferred Pursuant to the Asset Purchase Agreement with
                   Lantern Entertainment LLC [Docket No. 1065 - filed June 18,
                   2018]

              T.   Objection of Jerry’s Brother, Inc., and David Zucker to Debtors’ The hearing on this matter has been
                   Statement Regarding Contracts to Be Transferred Pursuant to the continued to December 17, 2018 at 10:30
                   Asset Purchase Agreement with Lantern Entertainment LLC;         a.m. (ET).
                   and Reservation of Rights [Docket No. 1066 - filed June 18,
                   2018]




                                                              4
RLF1 20249194v.1
                          Case 18-50486-MFW         Doc 36       Filed 11/05/18   Page 31 of 33



         Tab       Objection                                                         Status

              U.   Limited Objection and Reservation of Rights of Miramax Film       The hearing on this matter has been
                   NY, LLC to the Debtors’ Statement Regarding Contracts to Be       continued to December 17, 2018 at 10:30
                   Transferred Pursuant to the Asset Purchase Agreement with         a.m. (ET).
                   Lantern Entertainment LLC [Docket No. 1067 - filed June 19,
                   2018]

              V.   Objection of Wang Qin and Wang Hong to the Debtors’               This matter is resolved. The Court entered
                   Statement Regarding Contracts to Be Transferred Pursuant to the   an order approving a stipulation attached
                   Asset Purchase Agreement with Lantern Entertainment LLC           thereto resolving the matter at Docket No.
                   [Docket No. 1231 - filed July 11, 2018]                           1573.




                                                             5
RLF1 20249194v.1
                           Case 18-50486-MFW          Doc 36    Filed 11/05/18     Page 32 of 33



                                                         Exhibit C

         Tab       Objection                                                           Status

              A.   Response of Luge Club Productions, Inc. to Notice of List of        The hearing on this matter has been
                   Assumed Contracts Pursuant to Sale Order [Docket No. 1488 -         continued to December 17, 2018 at 10:30
                   filed September 17, 2018                                            a.m. (ET).

              B.   Response and Reservation of Rights of OWN LLC to Notice of          The hearing on this matter has been
                   Filing of List of Assumed Contracts Pursuant to Sale Order          continued to December 17, 2018 at 10:30
                   [Docket No. 1489 - filed September 17, 2018]                        a.m. (ET).

              C.   Response and Reservation of Rights of Visiona Romantica, Inc.,      The hearing on this matter has been
                   et al., to Notice of Filing of List of Assumed Contracts Pursuant   continued to December 17, 2018 at 10:30
                   to Sale Order [Docket No. 1490 - filed September 17, 2018]          a.m. (ET).
                   [Supplemental Response at Docket No. 1561 - filed October 3,
                   2018]

              D.   Response and Reservation of Rights of Plural Jempsa, S.L. in        The hearing on this matter has been
                   Response to Notice of Filing of List of Assumed Contracts           continued to December 17, 2018 at 10:30
                   Pursuant to Sale Order [Docket No. 1491 - filed September 17,       a.m. (ET).
                   2018]

              E.   Limited Objection of Viacom International Inc. to Notice of         The hearing on this matter has been
                   Filing of List of Assumed Contracts [Docket No. 1493 - filed        continued to December 17, 2018 at 10:30
                   September 17, 2018]                                                 a.m. (ET).

              F.   Response and Reservation of Rights of Home Box Office, Inc. to The hearing on this matter has been
                   Debtors’ Notice of Filing of List of Assumed Contracts Pursuant continued to December 17, 2018 at 10:30
                   to Sale Order [Docket No. 1494 - filed September 17, 2018]      a.m. (ET).




RLF1 20249194v.1
                           Case 18-50486-MFW         Doc 36       Filed 11/05/18     Page 33 of 33



         Tab       Objection                                                           Status

              G.   Response and Reservation of Rights of Turner Entertainment          The hearing on this matter has been
                   Networks, Inc. to Debtors’ Notice of Filing of List of Assumed      continued to December 17, 2018 at 10:30
                   Contracts Pursuant to Sale Order [Docket No. 1495 - filed           a.m. (ET).
                   September 17, 2018]

              H.   Response and Reservation of Rights of Executory Contract            The hearing on this matter has been
                   Counterparties to Notice of Filing of List of Assumed Contracts     continued to December 17, 2018 at 10:30
                   Pursuant to Sale Order [Docket No. 1496 - filed September 17,       a.m. (ET).
                   2018]

              I.   Limited Objection of Certain Contract Counterparties to             The hearing on this matter has been
                   Debtors’ Notice of Filing of List of Assumed Contracts Pursuant     continued to December 17, 2018 at 10:30
                   to Sale Order and Reservation of Rights [Docket No. 1497 -          a.m. (ET).
                   filed September 17, 2018]

              J.   Objection of Jon Gordon and Jon Gordon Productions, Inc. to         The hearing on this matter has been
                   Notice of Filing of List of Assumed Contracts Pursuant to Sale      continued to December 17, 2018 at 10:30
                   Order; and Reservation of Rights [Docket No. 1498 - filed           a.m. (ET).
                   September 17, 2018]

              K.   Response and Reservation of Rights of Wanda Pictures (Hong       The hearing on this matter has been
                   Kong) Co., Ltd. to Notice of Filing of List of Assumed Contracts continued to December 17, 2018 at 10:30
                   Pursuant to Sale Order [Docket No. 1499 - filed September 17,    a.m. (ET).
                   2018]

              L.   Response and Reservation of Rights of Brett Matthews to             The hearing on this matter has been
                   Debtors’ Notice of Filing of List of Assumed Contracts Pursuant     continued to December 17, 2018 at 10:30
                   to Sale Order [Docket No. 1500 - filed September 17, 2018]          a.m. (ET).




                                                              2
RLF1 20249194v.1
